Citation Nr: 1602804	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  12-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the Veteran's surviving child for the purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. M.L.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1969, when he died on active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the appellant presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  The appellant filed an original claim for VA death benefits in August 2010, at which time she was 41 years of age.  There is no evidence that she is a helpless child.

2.  The appellant's original August 2010 claim for accrued benefits was filed more than one year after the date of the Veteran's death in February 1969.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving child of the Veteran for purposes of basic eligibility for DIC, death pension, and accrued benefits are not met.  38 U.S.C.A. §§ 101, 1313, 1542, 5121 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As an initial matter, the Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A and 38 C.F.R. § 3.159 impose obligations on VA in terms of its duty to notify and assist claimants.

As explained below, however, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim at this juncture.



II.  Analysis

In this matter, the appellant is seeking entitlement to Dependency and Indemnity Compensation (DIC) as a surviving child based upon the Veteran's death while on active duty.  Where a veteran dies in service, from a service-connected or compensable disability, VA shall pay DIC to the veteran's surviving spouse, children, and parents.  38 U.S.C.A. §§ 1310, 1312, 1316.  A surviving child is entitled to DIC where there is no surviving spouse.  38 U.S.C.A. § 1313(b).

For VA purposes, the term "child" means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of death, or an illegitimate child (acknowledged by the Veteran either in writing or via court ordered child support) of the Veteran; and is under the age of 18 years; or before reaching the age of 18 years became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57. 

Therefore, the threshold question to be answered in this case is whether the appellant has the appropriate status to file a claim for entitlement to VA death benefits.

The Veteran died in February 1969.  The appellant filed a claim for VA death benefits in August 2010.  In this case, basic recognition for VA death benefits must be denied because the appellant does not meet the definition of a "child" as required for such eligibility.  She filed an original claim in August 2010, at which time she was 41 years of age.  It is neither shown nor alleged that, prior to turning 18 years of age, the appellant was permanently incapable of self-support.  As such, she cannot qualify as a "child" of the Veteran, and the appeal must be denied.  See 38 C.F.R. § 3.57(a).

The United States Court of Appeals for Veterans Claims (Court) has held that "when dealing with a question of status...the person seeking to establish that status must prove it by a preponderance of the evidence and that, therefore, the benefit of the doubt doctrine is not applicable to that determination."  Rogers v. Derwinski, 2 Vet. App. 419, 422 (1992)); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).

The Board recognizes the appellant's contention that she was unaware of her eligibility for DIC benefits and, as a result of her family situation, these benefits were not sought on her behalf.  See, e.g., the November 2015 Board hearing transcript.  Crucially, the evidence of record demonstrates that the appellant is not statutorily eligible to receive DIC benefits in her own right as she does not meet the requirements of "child" as defined in 38 C.F.R. § 3.57(a).  Moreover, she is not a fiduciary for a surviving spouse, child, or parent of the Veteran.  In short, she is simply not an eligible claimant for purposes of entitlement to DIC benefits.

Where, as here, the law and not the evidence is dispositive, the appeal must be denied for failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant's claim is therefore denied.

A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c).  Therefore, the Board has considered the appellant's entitlement to accrued benefits.

Critically, however, an application for accrued benefits must be filed within 1 year after the date of the Veteran's death.  Id.  In this matter, basic eligibility for accrued benefits is denied because the Veteran died in 1969, and the appellant filed an original claim in August 2010, which was greater than one year after the date of his death.  

Under certain circumstances, a statutory filing period may be equitably tolled.  See Santana-Venegas v. Principi, 314 F.3d 1293 (Fed. Cir. 2002).  The first is where the claimant actively pursued his claim, but it was defective; such has not been alleged or shown in this case.  Id.  The other is where the claimant has been "induced or tricked" by, in this case, VA's, misconduct into allowing a deadline to pass.  Id.  Here, there was no misconduct on the part of VA; any misconduct or negligence by the appellant's grandparents in failing to notify the appellant of her potential entitlement to VA benefits could not legally obligate VA to extend the statutory deadlines.  Equitable tolling has also been expanded to apply where the claimant's "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  Barrett v. Principi, 363 F.3d 1316 (2004).  No allegations or indications of such mental incapacity have been advanced.

Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, notwithstanding extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless all of the requirements of a particular law are met, a claimant is not entitled to the benefit regardless of the circumstances.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis, supra. 

While the Board is sympathetic to the appellant's situation, it is bound by the law in effect and has no authority to grant additional benefits on an equitable basis.  It is, however, pertinent to note that the Secretary of Veterans Affairs (Secretary) does have discretionary authority to grant equitable relief in certain circumstances.  See 38 U.S.C.A. § 503(a).  While the Board may not act for the Secretary in the exercise of such authority (see 38 C.F.R. § 2.7(c)), the appellant may petition the Secretary directly for consideration of equitable relief with respect to her claim. 


ORDER

Entitlement to recognition as the Veteran's surviving child for the purposes of establishing eligibility for dependency and indemnity compensation (DIC), death pension, and accrued benefits is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


